     Case 2:18-cr-00687-WHW Document 90 Filed 11/14/18 Page 1 of 8 PageID: 105


                                  UNITED STATES DISTRICT COURT
                                     DISTRICT Of NEW JERSEY


     UNITED STATES OF AMERICA
                                                                                 jg-
                                                               Mag./Crirn. No. 1
                                                                                 8 7038     (CLW)
                                                           APPLICATION FOR PERMISSION
                   v.                                      TO ENTER PLEA Of GUILTY

                                                           (Defendant with Counsel)
      Melissa Reynolds
      (Defendant’s Name)




    Melissa Reynolds
                                               ,hereby certifies as follows:
 (Defendant’s Name)


 1.        My full name is Melissa Reynolds                             and I request that all proceedings
           against me be held in that name.
 2.       I understand that the Constitution and laws of the United States guarantee
          represented by a lawyer at every stage in these proceedings, includ          me the right to be
                                                                                  ing
          charges, and that if I cannot afford to hire a lawyer, the Court will provid any trial on these
                                                                                       e one for me.
 3.       I have a lawyer who is representing me in this proceeding. My lawyer
           Robert J. De Groot, Esq.                                                ’s name is
                                                           .lam satisfied that Ihave had enough time
          to discuss this matter with my lawyer.
4.     English [IS] [IiP my
Graduate Scbool• .1 am presennative
                              tly
                                    lan iae. M formal education stopped after [grade]
                                                 [EMPLOYED] as a
   Nurse Educator                 (occupation).
5.        I have taken [NO] [P CØKK                   drugs or medication within the past seventy-two
          hours:         None.

6.        I        [HAVE NEVER] been a patient in a mental hospital or institution. I
                                                                                       [DOg [DO
          NOT] believe that at the present time I am mentally ill or mentally incomp
                                                                                     etent in any
          respect.

7.        I received a copy of the [KXiM      N)NXNNI] [TNFORMATION] before being
          called upon to plead. 1 have read and discussed it with my lawyer
                                                                            . 1 understand that the
          substance of the charge(s) against me is that I:  Committed Mail and Wire
           Fraud.


          [add separate sheets if necessary]

                                                                                         DNJ-CR12 (Rev. 08)2010)
 Case 2:18-cr-00687-WHW Document 90 Filed 11/14/18 Page 2 of 8 PageID: 106



 WAIVER OF INDICTMENT (IF APPLICABLE)

  8.    My lawyer has explained to me that I have a constitutional right to be charged
                                                                                          by an
        indictment of a grand juiy but that 1 can waive that right and consent to being charged
        through a criminal Information filed by the United States Attorney.

 9.      I understand that unless I waive indictment I may not be charged with a felony unless
                                                                                               a grand
        jury finds by return of an indictment that there is probable cause to believe that a
        crime has been committed and that I committed it.

 10.    I also understand that if I do not waive indictment, the government may present the case
                                                                                                 to
        the grand jury and request the grand jury to indict me.

 11.    I understand that a grand july is composed of at least 16 and not more than 23 persons, that
        at least 12 grand jurors must find that there is probable cause to believe that 1 committed the
        crime. I also understand that the grand jury may or may not indict me.

 12.    1 further understand that by waiving indictment by the grand jury, the case will proceed
        against me on the United States Attorney’s Information as though I had been indicted.

 13.   My attorney has discussed the nature of the charge(s) against me and waiving my right
                                                                                             to
       indictment thereon by grand jury, I fully understand those rights, and I wish to
                                                                                         waive
       indictment by grand jury.

14.    My decision to waive indictment by grand jury is made knowingly and voluntarily, and no
       threats or promises have been made to induce me to waive indictment.

THE GUILTY PLEA

15.    I have told my lawyer all the facts and circumstances known to me about the charge(s) set
       forth in the                                   [INFORMATION].

16.    1 am satisfied that my lawyer understands the information which I have provided, and that
       my lawyer has counseled and advised me on the nature of each charge and on all possible
       defenses that I might have in this case.

17.    In addition, my lawyer has explained to me, and I understand, that if I enter a plea of
                                                                                               NOT
       GUILTY (or persisted in my plea of NOT GUILTY). under the Constitution and laws of the
       United States I would be entitled to a speedy and public trial by a jury of twelve persons
                                                                                                  on
       the charge(s) contained in this                                      [iNFORMATION].

18.    My lawyer has explained to me, and I understand, that at such a trial the jury would be told
       by the judge that I am presumed to be innocent, and that the Government would be required
       to prove me guilty of the charge(s) against me beyond a reasonable doubt. I understand
                                                                                               that
                                                 2                                   DNJ-CR-12 (Rev. 08/2010)
 Case 2:18-cr-00687-WHW Document 90 Filed 11/14/18 Page 3 of 8 PageID: 107
         I would not have to prove that I am innocent, and that I could not be convicted unless
                                                                                                all
         twelve jurors voted unanimously for conviction.

 19.     My lawyer has explained to me, and I understand, that if I went to trial on these charge
                                                                                                  (s),
         the Government would have to produce in open court the witnesses against me, and that
                                                                                                  my
         lawyer could confront and cross-examine them and object to evidence offered
                                                                                              by the
         Government.

 20.    My lawyer has further explained to me, and I understand, that I have the right to produc
                                                                                                         e
        witnesses and could offer evidence in my defense at a trial on these charge(s), and that
                                                                                                         I
        would have the right, if I so chose, to testify on my own behalf at that trial; but if I chose
                                                                                                       not
        to testify, the jury could draw no suggestion or inference of guilt from that fact.

21.     My lawyer has explained to me, and I understand, that if I plead GUILTY to any charge
                                                                                              (s)
        in this                                    [INFORMATION] and the judge accepts my plea,
        I WAIVE MY RIGHT TO TRIAL AND THE OTHER RIGHTS SET FORT
                                                                                           H ThJ
        PARAGRAPHS 17, 18, 19 and 20 ABOVE. I am aware and understand that if my GUILT
                                                                                               Y
        plea is accepted, there will be no trial and a judgment of GUILTY will be entered after
        which, thejudge, upon consideration ofmy presentence report, will impose punishment
                                                                                            upon
        me. I understand that if I plead GUILTY, the judge may impose the same punishment as
                                                                                               if
        I had pleaded “not guilty”, went to trial and was convicted by a jury.

22.    My lawyer has also explained to me, and I understand, that if I plead GUILTY, I WAIV
                                                                                                    E
       MY RIGHT NOT TO INCRIMiNATE MYSELF. I understand that the judge will ask
                                                                                                  me
       what I did and I will have to acknowledge my guilt as charged by setting forth my actions
                                                                                                   so
       that the judge is satisfied that I am, indeed, guilty. I understand that any statements I
                                                                                                 make
       at the time I plead GUILTY, if untrue and made under oath, can be the basis of a
                                                                                              perjury
       prosecution against me.

SENTENCING ISSUES

23.    My lawyer has informed me, and I understand, that the maximum punishment which
                                                                                      the law
       provides for the offense(s) charged in this                          [iNFORMATION]
       is:

       A MAXIMUM OF 30                years imprisonment and a fine of$ 1 ,ppo ,o the offense(s)
       charged in Count(s)     1           My lawyer has further explained, and I understand, that there
                                             .


       is [NO]     mandatoty minimum punishment ofjears imprisonment and [NO]               mandatory
       minium fine of            for the offense(s) charged in Count(s)
                         $_________




       I understand that if I plead GUILTY to Count(s)                     1       of the
       FL)(MNX’] [INFORMATION], I face a maximum sentence on those Count(s) of
                                                                                                            30
       years imprisonment, plus an aggregate fine of$            My lawyer has additionally explained, and
                                                                  .



       I understand, that in addition to or in lieu of the penalties already discussed, I may be ordere
                                                                                                               d to
       make restitution to any victim of the offense and that the Court may require me
                                                                                                      to make a
       restitution in services instead of money or to make restitution to a designated third
                                                                                                       person or
       organization instead of the victim. I understand that in determining whether to order
                                                                                                      restitution
                                                     3                                UNJ-CR-12 (Rev. 06/2010)
 Case 2:18-cr-00687-WHW Document 90 Filed 11/14/18 Page 4 of 8 PageID: 108
        and the amount of restitution the Court will consider the amount of the loss sustain
                                                                                                  ed by any
        victim as a result of the offense, my financial resources, the financial needs and earning
                                                                                                   ability of
        my dependents, and any other factors as the Court deems appropriate.

        I understand that I will be assessed $100 for each felony upon which I am senten
                                                                                        ced and $25 for
        each misdemeanor, if any.

 24.    I hereby declare that no officer or agent of any branch of government, (federal, State
                                                                                               or Local),
        nor my lawyer, nor any other person, has made any promise or suggestion of any kind
                                                                                                to me, or
        within my knowledge to anyone else, that I will receive a lighter sentence, or probat
                                                                                              ion, or any
        other form of leniency if I plead GUILTY. My lawyer has explained, and I understand,
                                                                                                that only
        the judge may decide what punishment I shall receive, and that if any person
                                                                                            has told mc
        otherwise, that person is not telling me the truth.

 25.    1 understand that the sentence to be imposed upon me is within the sole discret
                                                                                          ion of the
        sentencing judge, subject to the provisions of the Sentencing Reform Act of 1984.

 26.    I understand that in deciding what sentence to impose upon me, the sentencing judge
                                                                                              is required
        to consider the maximum and minimum prison terms, fines and terms of superv
                                                                                            ised release
        recommended under the Sentencing Guidelines. I understand that the Sentencing Guidel
                                                                                                ines may
        authorize departures from the maximum and minimum Guidelines recommendatio
                                                                                        ns under certain
        circumstances.

27.    I understand that the Sentencing Guidelines are advisory, and that the sentencing judge must
                                                                                                     also
       consider the other statutory factors identified in 18 U.S.C. 3553(a) in deciding what
                                                                   §                         sentence to
       impose. I understand that the judge has the authority to impose a sentence more severe
                                                                                               (up to the
       statutory maximum) or less severe than the sentencing range recommended by the Guidel
                                                                                                  ines.
28.    1 have discussed with my attorney how the Sentencing Guidelines might apply to my
                                                                                         case.
29.    1 understand that the Court will not be able to determine the sentence for my case until after
                                                                                                      the
       Presentence Report has been completed and both I and the Government have had an opport
                                                                                                   unity
       to read the report and challenge any facts reported by the probation officer.

30.    I understand that the Court may be bound to impose a fine in accordance with
                                                                                    statutory
       requirements.

31.    I understand that parole has been abolished and if I am sentenced to prison I will not
                                                                                              be released
       on parole.

32.    I further understand that the Court [Nkj [MAY] impose a tenu of supervised release to follow
       any term of imprisonment and that any violation of that term of supervised release
                                                                                            may result in
       an additional term of imprisonment. I understand that I am subject to a term of supervised
                                                                                                  release
       of up to 5 years, the statutory maximum period of supervised release for the crime(s)
                                                                                                to which
       I am pleading guilty.



                                                   4                                DN]-CR-12 (Rev. 08)2010)
 Case 2:18-cr-00687-WHW Document 90 Filed 11/14/18 Page 5 of 8 PageID: 109

        I further understand that the provisions of2l U.S.C. §   which provide for a mandatory
        minimum term of supervised release of_____ years, ] [DO NOT] apply to my case.

 33.    1 understand that Twill have no right to withdraw my plea on the grounds that anyone’s prediction
        as to the Guidelines range or expectation of sentence proves inaccurate.

 34.    My lawyer has explained to me, and I understand, that if I am not a citizen of the United States,
        my plea of GUILTY to the charged offense(s) [MAY] [WILL LIKELY] result in my being subj ect
        to separate immigration law proceedings to have me removed from the United States by making
        me deportable, excludable, or inadmissible, or ending my naturalization.

35.    My lawyer has explained to me, and I understand, that if the charged offense(s) is a sex offense
       under 42 U. S.C. § 16911(5), my plea of GUILTY [MAY] [WILL LIKELY] result in a requirement
       that I register as a sex offender tmder federal and State law, and I will be subject to the registration
       law’s requirements and penalties.


PLEA AGREEMENT

36.    1 hereby declare that I have not been forced, coerced or threatened in any manner by any person
       to plead GUILTY to these charge(s). Nor have I been told that if I refuse to plead GUILTY, other
       persons will be prosecuted.

37.    There [HAS] [JSQ*] been a plea agreement entered into between me and the United States
       Attorney, by Assistant United States Attorney Anthony Mnrf-n                  (name).

         ] The plea agreement DOES NOT exist in written fonm
       [x] The plea agreement DOES exist in written form. I have read it or have had it read to me in
        English                  (LANGUAGE). My lawyer has explained it to me and I understand it.

38.    The substance of the plea agreement is: Defendant to plead guilty to
                                                                            one
           count of fraud and be sentenced within the recommendation
           of the plea agreement. No other charges shall be brought
           stemming from this incident.



39.    The plea agreement [DOES] EOd3cN’] contain stipulations agreed to by the parties.

       IF APPLICABLE, CHOOSE ONE OF THE FOLLOWING:

       []     I understand that my plea agreement sets forth a Guidelines calculation which I agree is
              the total Guidelines offense level applicable to me in this case. I further understand that
              I have waived the right to argue that the sentencing judge should impose a sentence below
              the range that results from this offense level, and that the government has waived the right
              to argue for a sentence above the range that results from this offense level.


                                                    5                                  DNJ-CR-12 (Rev. 08/2010)
 Case 2:18-cr-00687-WHW Document 90 Filed 11/14/18 Page 6 of 8 PageID: 110
        [j      I understand that my plea agreement sets forth a Guidelines calculation which I agree is
                the total Guidelines offense level applicable to me in this case. I further understand that
               with the exception of arguments regarding a departure as set forth in Paragraph           of
                Schedule A to the plea agreement, I have waived the right to argue that the sentencing
               judge should impose a sentence below the range that results from this offense level, and
               the government has waived the right to argue for a sentence above the range that results
               from this offense level.

        []     The plea agreement contains stipulations regarding certain facts. I understand that if the
               sentencing court accepts a factual stipulation set forth in the plea agreement, both I and the
               government have waived the right to file an appeal, collateral attack, writ, or motion
               claiming that the sentencing court erred in doing do.

 40.   I understand that my plea agreement [PRO                                    j that under certain
       circumstances I have waived my right to appeal or collaterally attack the sentence imposed in this
       case.

41.    My lawyer has explained to me, and I understand, that if the jtidge accepts from GUILTY plea
       under the plea agreement, including the government’s proposal to dismiss charges or to not bring
       other charges, the judge is not bound to follow the other terms of the plea agreement, including
       the stipulations recommending that a particular sentence or sentencing range is appropriate or that
       a particular provision of the Guidelines does or does not apply. I understand that if the judge does
       not follow one or all of the other terms of the plea agreement, including the stipulations, I will
       have no right to withdraw my GUILTY plea, even if the disposition of my case may be less
       favorable than that proposed in the plea agreement.

42.    I believe that my lawyer has done all that anyone could do to counsel and assist me, AND I AM
       SATISFIED WITH THE ADVICE AND HELP MY LAWYER HAS GIVEN ME.

43.    I know the judge will not permit anyone to plead GUILTY who claims to be innocent, and with
       that in mind and because I am GUILTY, I respectfully request that the Court accept my plea of
       GUILTY and to have the Clerk enter my plea of GUILTY as follows:

       To Count(s)   ‘

                                 of this [M            X)flIMNUY [INFORMATIONJ.

44.    I offer my plea of GUILTY freely and voluntarily and of my own accord with full understanding
       of all matters set forth in the                                       [INFORMATION], in this
       application, and in the certification of my lawyer which is attached to this application.

45.    I ftirther declare that I wish to waive the reading of the
       [INFORMATION] in open court, and I request the Court to enter my plea of GUILTY as set forth
       in Paragraph 43, above.




                                                   6                                 DNJ-CR-12 (Rev. 08/2010)
Case 2:18-cr-00687-WHW Document 90 Filed 11/14/18 Page 7 of 8 PageID: 111

46.    The following person(s), if any, assisted me in completing this application:
           Oleg Neicritin, ESQ.

I hereby certify that the foregoing information and statements herein are true. I am aware that if
                                                                                                   any of
the foregoing statements made by me are wilfully false, I am subject to punishment.

Signed by me in open court in the presence of my lawyer this 1 4th        day of Nov.              ,   2018.




                                                  7                               DNJ-CR-12 (Rev. 08/2010)
 Case 2:18-cr-00687-WHW Document 90 Filed 11/14/18 Page 8 of 8 PageID: 112


                                        CERTIFICATION OF COUNSEL


          Oleq Nekritin                                   hereby certifies that:

     1.    I am an attorney at law of the State of NJ    and have been [RETAINED BY] [ASM1D
           XRKN] the defendant                    Melissa Reynolds             in [MAGISTRATE]
                                                                                         ,

           [CRIMINAL] No. 18-.7038 (CLW)

 2.         I have read and fully explained to the defendant the allegations contained in the
                               [INFORMATION].

 3.         To the best of my kiiowledge and belief the statements, representations, and declara
                                                                                                 tions made by
            the defendant in the foregoing Application are in all respects accurate and true.

 4.         (IF APPLICABLE) In my opinion the defendant’s waiver of indictment by
                                                                                             grand jury is
            voluntarily and knowingly made, and I recommend to the Court that the waiver be accept
                                                                                                   ed by the
            Court.

 5.         In my opinion the defendant’s waiver of reading the
            [INFORMATION] in open Court as provided in Rule 10 is voluntarily and knowi
                                                                                        ngly made, and
            I recommend to the Court that the waiver be accepted by the Court.

6.         I have explained the maximum and any mandatory minimum penalty for each count
                                                                                                    to the
           defendant. I have explained to him that he may be ordered to make restitution under
                                                                                               the Victim
           and Witness Protection Act.

7.         1 have explained to the defendant that in imposing sentence, the sentencing judge is
                                                                                                    required to
           consider the Sentencing Guidelines, and I have further explained how the Guidelines
                                                                                                   might apply
           to this offense and to the defendant. 1 have further explained to the defendant that the
                                                                                                    Guidelines
           are advisory, not mandatory, and that the sentencing judge may impose a sentence higher
                                                                                                       or lower
           than that recommended by the Guidelines.

8.         The plea of GUILTY offered by the defendant in Paragraph 43 accords with my unders
                                                                                              tanding of
           the facts related to me and is consistent with my advice to the defendant.

9.         Inmy opinion the plea of GUILTY as offered by the defendant in Paragraph 43 of this Applic
                                                                                                      ation
           is voluntarily made with understanding of the consequences of the plea. I recomm
                                                                                               end that the
           Court accept the plea of GUILTY.

Signed by me in open Court in the presence of the def
                                                                                                                   of the
contents of this Certification to the defendant, this




                                                                                        DNJ-CR-12 (Rev. 0612010)
